            Case 2:19-cv-05726-TR Document 44 Filed 02/12/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARCHELL DAVIS, et al.,                        :
    Plaintiffs,                                :       CIVIL ACTION
                                               :
       v.                                      :
                                               :
PROGRESSIVE ADVANCED                           :
INSURANCE COMPANY, et al.,                     :         No. 19-5726
     Defendants.                               :

                                  MEMORANDUM OPINION

TIMOTHY R. RICE                                                                February 12, 2021
U.S. MAGISTRATE JUDGE

       Plaintiffs Marchell Davis and Brandy Gress have sued Defendants Progressive Advanced

Insurance Company and Progressive Specialty Insurance Company for breaching their respective

insurance policies (collectively, the “Policy”) by failing to pay the full costs of replacing their

insured vehicles. 1 Compl. (doc. 1). Plaintiffs and Progressive each seek summary judgment.

Plaintiffs argue: 1) they are entitled to the actual cash value (“ACV”) for a total loss to their

vehicles; and 2) the ACV includes replacement costs such as mandatory title and registration

fees. 2 Pl. Mot. (doc. 35). Progressive argues its Policy: 1) promises to pay only for “sudden,

direct and accidental loss” to a covered auto; and 2) limits a covered loss to the vehicle’s ACV,

which does not include replacement costs. Def. Mot. (doc. 34). Adhering to the plain language




1
       The parties agree that Davis’s policy with Progressive Specialty and Gress’s policy with
Progressive Advantage were “materially identical” for purposes of this case. Joint Stip. (doc. 33)
¶5
2
        Plaintiffs also allege Progressive breached Gress’s Policy by failing to compensate her
for state sales tax. Compl. ¶ 50. The parties have since agreed that this was a mistake and
Progressive has paid Gress the appropriate sales tax. Joint Stip. ¶¶ 33-35. Therefore, this issue
is no longer in dispute.
           Case 2:19-cv-05726-TR Document 44 Filed 02/12/21 Page 2 of 6




of the Policy, I find it obligates Progressive to pay the ACV in the event of total loss, but the

ACV does not include replacement costs.

I.     Legal Standard

       Summary judgment is appropriate where “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

proper construction of an insurance policy is a legal issue appropriate for determination by the

court, not a jury. See Tran v. Metropolitan Life Ins. Co., 408 F.3d 130, 138 (3d Cir. 2005).

       When a policy’s terms are “clear and unambiguous,” I recognize its “plain and ordinary

meaning.” 12th St. Gym, Inc. v. General Star Indem. Co., 93 F.3d 1158, 1165 (3d Cir. 1996).

When the terms are ambiguous, “the policy provision is to be construed in favor of the insured

and against the insurer, the drafter of the agreement.” Sylvester v. Depositors Ins. Co., No. 20-

1322, 2020 WL 4934361, *4 (E.D. Pa. Aug. 24, 2020), at *4 (quoting Prudential Prop. & Cas.

Ins. Co. v. Sartno, 903 A.2d 1170, 1174 (Pa. 2006)). 3

       The pivotal question is whether the plain language of Plaintiffs’ policies require

Progressive to pay Plaintiffs the ACV, and if so, if the ACV includes mandatory title or

registration-related fees. I hold that Progressive owes the ACV but not the fees.

II.    Undisputed Facts

       Plaintiffs’ vehicles suffered a total loss. Joint Stip. ¶¶ 21, 29. Progressive Specialty

settled Davis’s loss by paying her $23,569.02, the automobile’s ACV plus sales tax reduced by

the deductible. Joint Stip. ¶¶ 21, 23. Likewise, Progressive Advanced settled Gress’s total loss




3
        Because my jurisdiction over this matter is premised upon diversity of a potential class
action claim under 28 U.S.C. § 1332(d)(2), I apply the substantive law of Pennsylvania, the
forum state. See Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 592 (2013); Erie R.R. Co. v.
Tompkins, 304 U.S. 64, 78 (1938).
                                                  2
           Case 2:19-cv-05726-TR Document 44 Filed 02/12/21 Page 3 of 6




by paying her $4,482.67, the ACV plus sales tax less the deductible and salvage value. Id. ¶¶ 29-

30, 35. Neither settlement included regulatory fees. Id. ¶¶ 25, 32.

        In Part IV of the Policy, Progressive provides it will pay for “sudden, direct and

accidental loss to a [] covered auto.” Joint Stip., Exs. A-B (the Policy). Part IV of the Policy

features a section titled “Limits of Liability,” which states “the limit of liability for loss to a

covered auto” is the lowest of: 1) the ACV of the damaged property at the time of the loss less

the applicable deductible; 2) the amount necessary to replace the damaged property less the

applicable deductible; 3) the amount necessary to repair the damaged property to its pre-loss

condition less the applicable deductible; or 4) the stated amount shown on the declarations page

for that covered auto. Id. This section states the ACV “is determined by the market value, age,

and condition of the vehicle at the time the loss occurs.” Id.

III.    Discussion

        A. Whether to Pay the ACV

        Progressive argues the Policy only obligates it to pay for a “sudden, direct and accidental

loss.” Def. Mot. at 5. Plaintiffs believe the Policy requires Progressive to pay the ACV in the

event of a total loss. Pl. Mot. at 5. The plain language of the Policy justifies Plaintiffs’ position.

        Progressive declares a vehicle a total loss “when the cost of repair exceeds the value of

the vehicle.” Id. ¶ 11, Ex. C, Silock Dep. 14:22-25. When a total loss occurs, Progressive pays

the ACV reduced by the deductible unless the insured has a “stated value” policy or retains the

salvaged vehicle. Joint Stip. ¶ 13; Silock Dep. 37:2-4. Despite stipulating to these facts,

Progressive argues it only promised to pay for the “loss,” the cost of damages, and not the

liability limit of the ACV. See Def. Mot. at 2 (citing to Sylvester, 2020 WL 4934361). In

Sylvester, the insurance policy provided the insurer will pay for the “loss” of the vehicle and



                                                    3
           Case 2:19-cv-05726-TR Document 44 Filed 02/12/21 Page 4 of 6




limited the liability to the vehicle’s ACV. Id. at *1. The court in Sylvester found “the policies

unambiguously provide that the insurers must pay for loss to the vehicle, not the replacement

cost.” Id. at *4. However, the court acknowledged that the insurer must pay the liability limit,

which was the ACV, when the insured’s damages exceed that limit. Id. at *7 (citing Gambale v.

Allstate Ins. Co., 228 A.2d 58 (Pa. Super. Ct. 1967)). In Sylvester, the plaintiff did not

demonstrate its loss exceeded the limit of liability. 4 Here, all parties agree that the losses were

greater than the limit of liability, which was the ACV. Joint Stip. ¶¶ 21, 29. Therefore,

considering Sylvester’s own language about when an insurer must pay its liability limit, Davis

and Gress are entitled to the ACV.

        B. Value of the ACV

        Plaintiffs contend that Progressive did not clearly define ACV in their Policy, and as a

result, it should include the mandatory title and registration fees necessary to operate an

automobile in Pennsylvania. Pl. Mot. at 9-11. Progressive challenges that the Policy specifies

the method of calculating the ACV as “determined by the market value, age, and condition of the

vehicle at the time the loss occurs,” and does not include consideration of mandatory

replacement fees such as title and registration fees. Def. Mot. at 6. I agree.

        At issue is whether the Policy’s language regarding the ACV is clear or ambiguous. If it

is clear, then the Policy’s language controls. If it is ambiguous, then Plaintiffs’ interpretation

controls. I find it is clear.




4
       Notably, plaintiffs in Sylvester acknowledged they failed to properly allege that their loss
amount exceeded the ACV, which would have entitled them to the ACV under the Policy. See
Mot. to Amend (doc. 40) at 2, Sylvester v. Depositors Ins. Co., No. 20-1322 (E.D. Pa. Sep. 8,
2020).
                                                  4
          Case 2:19-cv-05726-TR Document 44 Filed 02/12/21 Page 5 of 6




       The plain and unambiguous language of the relevant portions of the Policy establishes

that when Progressive pays for loss of a covered auto, the limit of that payment is the lower of 1)

the ACV, which is determined by the vehicle’s market value, age, and condition, of the damaged

vehicle, or 2) the cost of replacing the damaged vehicle.

       Plaintiffs argue that they are owed mandatory fees as replacement costs pursuant to state

law because the ACV was not in the “defined terms section,” and because “determined by” does

not translate to “mean.” Pl. Mot. at 9-10. I disagree. The ACV could not mean “replacement

cost” because that would create a redundancy in the Policy.

       Plaintiffs argue that the ACV is ambiguous and therefore subject to the caselaw definition

of “replacement cost” because the Policy did not define ACV in its “defined terms” section. Pl.

Mot. at 9; see also Sylvester, 2020 WL 4934361, at *5 (when a policy promises ACV to the

insured, “the insured is entitled to replacement cost,[’]” unless the policy provides clear and

unambiguous language otherwise) (quoting Kane v. State Farm Fire and Cas. Co., 841 A.2d

1038, 1046 (Pa. Super. Ct. 2003). Plaintiffs rely on Lomma v. Ohio Nat’l Life Assur. Corp., 329

F. Supp. 3d 78 (M.D. Pa. 2018) to argue that a word is ambiguous unless defined in a contract’s

“defined terms” section.

       Plaintiffs misrepresent Lomma. In Lomma, the court found the term “contract years”

ambiguous even though it was included in the policy’s defined terms section because “the

definition itself [was] not entirely clear.” Id. at 90. The Third Circuit reversed and remanded

Lomma, warning courts not to “distort the meaning of the [policy] language or resort to a

strained contrivance in order to find an ambiguity.” Lomma v. Ohio Nat’l Life Assur. Corp, 788

Fed. App’x. 104, 107 (3d Cir. 2019) (quoting Madison Constr. Co. v. Harleysville Mut. Ins. Co.,

735 A.2d 100, 106 (Pa. 1999)). Davis and Gress seek a “strained contrivance” by suggesting that



                                                 5
          Case 2:19-cv-05726-TR Document 44 Filed 02/12/21 Page 6 of 6




“determined by” does not define the ACV in the Policy. See also Pieczonka v. Progressive

Select Insurance Co., 2021 WL 192735, at *1 (6th Cir. 2021) (“under a plain reading of policy

language […] ‘actual cash value’ is determined by three factors at the time of the loss: market

value, age, and condition”). 5 As the court held in Pieczonka, the Policy unambiguously defines

the ACV in stating how it is determined. 6

       Further, no insurance policy provision should be treated as redundant “if any reasonable

meaning consistent with the other parts can be given to it.” Mutual Ben. Ins. Co. v. Politopoulos,

75 A.3d 528 (Pa. Super. Ct. 2013). The Policy states that, when paying a liability limit,

Progressive will pay the lower of 1) the ACV and 2) “the amount necessary to replace” the

damaged property reduced by the deductible. Policy, Section IV. The latter amount is the cost

of replacement that “might cover costs of title and registration.” Pieczonka v. Progressive Select

Ins. Co., No. 19-2965, 2020 WL 1930134, at *2 (N.D. Oh. Apr. 21, 2020). If I granted

Plaintiffs’ interpretation of the Policy, I would be imputing those fees into the ACV and

“negat[ing] any difference between the two,” making the second option redundant. Id. Because

I must avoid redundant meanings in contract language, I cannot impose the full breadth of

replacement costs into the ACV.

       An appropriate Order accompanies this Opinion.



5
        The Pieczonka court also declined to follow the same cases relied on by Davis and Gress.
See 2021 WL 192735, at *2 (discounting Sos v. State Farm Mut. Auto. Ins. Co., 396 F. Supp. 3d
1074 (M.D. Fla. 2019) and Glover v. Liberty Mut. Ins. Co., 418 F. Supp. 3d 1161 (S.D. Fla.
2019) because those policies were undefined or specifically defined to include replacement
costs).
6
       I also note Defendants’ reliance on Haywood v. Progressive Paloverde Ins. Co., No.
49D01-1812-PL04189 (Ind. Comm. Ct., Marion Cty. Feb. 8, 2021). 2/11/2021 Def. Notice (doc.
43), Ex. A, Haywood v. Progressive Paloverde Ins. Co. The Haywood court awarded summary
judgment to Progressive, finding the same policy language to be clear and unambiguous. Id. at
12.
                                                6
